DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrick Yoder on 12/23/2021.
The application has been amended as follows: replace claims 1, 9 and 16 with the following, and cancel claims 2, 10 and 17.

1. (currently amended) A system comprising: converter circuitry to convert incoming three-phase power to DC power; inverter circuitry to convert the DC power to three-phase controlled frequency AC power to drive a motor; control circuitry coupled to the inverter circuitry and configured to apply control signals to the inverter circuitry for conversion of the DC power to the controlled frequency AC power; and communications circuitry comprising a bandwidth manager and coupled for data communication between the control circuitry and a plurality of peripheral devices including at least the inverter circuitry, wherein the bandwidth manager of the communications circuitry implements a dynamic interval communications protocol having a plurality of data transfer schemes each having different respective data transfer intervals and data allocations; wherein the data allocation for each respective data transfer scheme comprises unique data transfer and data type specifications including allocations for downstream communications and for upstream communications, allocations for communications between the , wherein the data allocations for each respective data transfer scheme includes time shifting of data allocations in between successive high speed interface lines and fiber optic communications circuitry and between fiber optic communications circuitry and high speed interface lines.  
9. (currently amended) A system comprising: converter circuitry to convert incoming three-phase power to DC power; inverter circuitry to convert the DC power to three-phase controlled frequency AC power to drive a motor; control circuitry coupled to the inverter circuitry and configured to apply control signals to the inverter circuitry for conversion of the DC power to the controlled frequency AC power; and fiber optic communications circuitry coupled for data communication between the control circuitry and a plurality of peripheral devices including at least the inverter circuitry, wherein the control circuitry implements a dynamic interval communications protocol having a plurality of data transfer schemes each having different respective data transfer intervals and data allocations; wherein the data allocation for each respective data transfer scheme comprises unique data transfer and data type specifications including allocations for downstream communications and for upstream communications, allocations for communications between the communications circuitry and the control circuitry, and allocations for communications between the communications circuitry and peripherals; and wherein the fiber optic communications circuitry is configured to select , wherein the data allocations for each respective data transfer scheme includes time shifting of data allocations in between successive high speed interface lines and fiber optic communications circuitry and between fiber optic communications circuitry and high speed interface lines.
16. (currently amended) A method comprising: converting incoming three-phase power to DC power using converter circuitry; inverting the DC power to three-phase controlled frequency AC power to drive a motor using inverter circuitry; controlling the inverting circuitry via control circuitry; communicating between the control circuitry and peripheral devices including at least the inverter circuitry using fiber optic communications circuitry, wherein the fiber optic communications circuitry implements a dynamic interval communications protocol having a plurality of data transfer schemes each having different respective data transfer intervals and data allocations; wherein the data allocation for each respective data transfer scheme comprises unique data transfer and data type specifications including allocations for downstream communications and for upstream communications, allocations for communications between the communications circuitry and the control circuitry, and allocations for communications between the communications circuitry and peripherals; and wherein the fiber optic communications circuitry is configured to select a different data transfer scheme for different peripheral devices based upon capabilities of each respective peripheral device, wherein the data allocations for each respective data transfer scheme includes time shifting of data allocations in betweenApplication no. 15/693,056 Response to Non-Final Office Actionmailed September 10, 2021Page 7successive high speed interface lines and fiber optic communications circuitry and between fiber optic communications circuitry and high speed interface lines.
Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a method and/or a system comprising time shifting of data allocations in betweenApplication no. 15/693,056 Response to Non-Final Office Actionmailed September 10, 2021Page 7successive high speed interface lines and fiber optic communications circuitry and between fiber optic communications circuitry and high speed interface lines (in combination with other limitations in claims 1, 9 and/or 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846